J-S04028-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: F.H., Z.H.           :       IN THE SUPERIOR COURT OF
(MINOR CHILDREN)                         :
                                         :             PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
APPEAL OF: M.H., FATHER                  :
                                         :
                                         :           No. 1116 WDA 2015

             Appeal from the Orders entered on June 26, 2015
           in the Court of Common Pleas of Washington County,
         Orphans' Court Division, No(s): 63-15-0241; 63-15-0242


BEFORE: BOWES, OLSON, and STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                       FILED FEBRUARY 05, 2016

     M.H. (“Father”) appeals from the orders1 dated June 25, 2015, and

entered on June 26, 2015, granting the petitions filed by the Washington

County Children and Youth Social Service Agency (“CYS” or the “Agency”) to

involuntarily terminate his parental rights to his dependent, special needs

children, F.H., a female born in September of 2003, and Z.H., a male born in




* Retired Senior Judge specially assigned to the Superior Court.
1
  On November 16, 2015, this Court, acting sua sponte, dismissed Father’s
appeal at Docket No. 1117 WDA 2015 as duplicative, and preserved the right
for him to assert issues properly raised at that docket number in the present
appeal.
J-S04028-16


September of 2005 (collectively, “the Children”), pursuant to the Adoption

Act, 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).2 We affirm.

      The trial court set forth the relevant history of this case in its

opinion.   See Trial Court Opinion, 8/26/15, at 1-14.     We adopt the trial

court’s recitation for purposes of this appeal. See id.

      On July 20, 2015, Father timely filed a notice of appeal along with a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

      In his brief on appeal, Father raises two questions for this Court’s

review, as follows:

      I. Whether the trial court improperly terminated Father’s
      parental rights where [F]ather was compliant with the court-
      ordered services but was unable to obtain employment or
      housing that was outside of his control pursuant to § 2511(b)[?]

      II. Whether the trial court improperly terminated Father’s
      parental rights where testimony indicated that [F]ather had a
      close bond with the [C]hild[ren] and that severing the bond
      would have a detrimental effect on the [] [C]hildren[?]

Father’s Brief at 6.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the

2
 C.K., the natural mother of the Children, (“Mother”), died in June of 2011.
N.T., 6/25/15, at 12.


                                     -2-
J-S04028-16


     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
     A.3d 1179, 1190 (Pa. 2010).           If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. Id.; R.I.S., [614
     Pa. 275, 284,] 36 A.3d 567, 572 (Pa. 2011) (plurality opinion)].
     As has been often stated, an abuse of discretion does not result
     merely because the reviewing court might have reached a
     different conclusion. Id.; see also Samuel Bassett v. Kia
     Motors America, Inc., 613 Pa. 371[, 455], 34 A.3d 1, 51 (Pa.
     2011); Christianson v. Ely, [575 Pa. 647, 654-655], 838 A.2d
     630, 634 (Pa. 2003). Instead, a decision may be reversed for an
     abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

     As we discussed in R.J.T., there are clear reasons for applying
     an abuse of discretion standard of review in these cases. We
     observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., [608 Pa. at
     28-30], 9 A.3d at 1190. Therefore, even where the facts could
     support an opposite result, as is often the case in dependency
     and termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, [539 Pa. 161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d 817, 826-27 (2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

     Moreover, we have explained:

     [t]he standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to

                                     -3-
J-S04028-16


      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

      This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).    See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   The trial court terminated Father’s parental rights under sections

2511(a)(1), (2), (5), (8), and (b). See Trial Court Opinion, at 9/2/15, at 1.

Sections 2511(a)(1), (2), (5), (8), and (b) provide as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to be
           without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the
           conditions and causes of the incapacity, abuse, neglect or
           refusal cannot or will not be remedied by the parent.

                                     ***

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement with
           an agency for a period of at least six months, the
           conditions which led to the removal or placement of the
           child continue to exist, the parent cannot or will not
           remedy those conditions within a reasonable period of

                                      -4-
J-S04028-16


         time, the services or assistance reasonably available to
         the parent are not likely to remedy the conditions which
         led to the removal or placement of the child within a
         reasonable period of time and termination of the parental
         rights would best serve the needs and welfare of the
         child.

                                   ***

         (8) The child has been removed from the care of the
         parent by the court or under a voluntary agreement with
         an agency, 12 months or more have elapsed from the
         date of removal or placement, the conditions which led to
         the removal or placement of the child continue to exist
         and termination of parental rights would best serve the
         needs and welfare of the child.

                                   ***

     (b) Other considerations.--The court in terminating the rights of
     a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The
     rights of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S.A. § 2511.

     This Court has explained that the focus in terminating parental rights

under section 2511(a) is on the parent, but, under section 2511(b), the

focus is on the child. In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa.

Super. 2008) (en banc).

     We could find that Father waived any challenge to the trial court’s

findings as to section 2511(a) and the subsections thereof by failing to

                                    -5-
J-S04028-16


challenge specifically that section in his concise statement and brief.      See

Krebs v. United Refining Company of Pennsylvania, 893 A.2d 776, 797

(Pa. Super. 2006) (holding that an appellant waives issues that are not

raised in both his or her concise statement of errors complained of on appeal

and the Statement of Questions Involved in his or her brief on appeal).

However, given the broad language used by Appellant in his concise

statement and brief and, under an abundance of caution, we will review the

trial court’s holdings under section 2511(a).      We will focus on subsection

2511(a)(2), and adopt the trial court’s discussion in its opinion as this

Court’s own.3 See Trial Court Opinion, 8/26/15, at 15-20.

      The Supreme Court set forth our inquiry under section 2511(a)(2) as

follows:

           [Section] 2511(a)(2) provides [the] statutory ground[] for
           termination of parental rights where it is demonstrated by
           clear and convincing evidence that “[t]he repeated and
           continued incapacity, abuse, neglect or refusal of the parent
           has caused the child to be without essential parental care,
           control or subsistence necessary for his physical or mental
           well-being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied by
           the parent.” . . .

           [The Supreme Court] has addressed incapacity sufficient for
           termination under § 2511(a)(2):

              A decision to terminate parental rights, never to be
              made lightly or without a sense of compassion for the
              parent, can seldom be more difficult than when
              termination is based upon parental incapacity.    The

3
 We note that the trial court relied on its discussion of the facts in relation to
section 2511(a)(1) to support its analysis under section 2511(a)(2).
                                       -6-
J-S04028-16


            legislature, however, in enacting the 1970 Adoption Act,
            concluded that a parent who is incapable of performing
            parental duties is just as parentally unfit as one who
            refuses to perform the duties.

        In re Adoption of J.J., 515 A.2d 883, 891 (Pa. 1986),
        quoting In re: William L., 383 A.2d 1228, 1239 (Pa.
        1978).

In re Adoption of S.P., 616 Pa. at 326-327, 47 A.3d at 827.

      This Court has stated that a parent is required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.

In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).          A parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous. Id. at 340.

      The trial court assessed the evidence regarding Father’s repeated

incapacity to parent the Children, and his inability to remedy the conditions

and causes of his incapacity to parent the Children, at length, which we

adopt herein. See Trial Court Opinion, 9/2/15, at 9-12.

      The trial court found that the repeated and continued incapacity,

abuse, neglect or refusal of Father has caused the Children to be without

essential parental care, control or subsistence necessary for their physical or

mental well-being and the conditions and causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied by Father. See Trial Court

Opinion, 8/26/15, at 19.



                                     -7-
J-S04028-16


       Father contends that the trial court abused its discretion and erred as

a matter of law in terminating his parental rights when CYS failed to provide

him with reasonable efforts to promote reunification between him and the

Children prior to filing the termination petitions.   Father’s Brief, at 9-10.

Specifically, Father complains that he lacked employment, despite applying

for jobs, and that he lacked housing and a vehicle, until his mother,

(“Paternal Grandmother”), gave him a vehicle at the time of the termination

hearing. Father asserts that CYS did not contact Paternal Grandmother to

inquire whether she would move back with Father when he obtained housing

or independently become a placement resource for the Children. Id. at 10.

Father states that Paternal Grandmother later moved to the Poconos to care

for an elderly friend.   He complains that CYS never contacted her as a

placement resource for the Children, despite Father’s request to consider

her.

       Our Supreme Court held, however, that the trial court is not required

to consider reasonable efforts in relation to a decision to terminate parental

rights under section 2511(a)(2). In the Interest of: D.C.D., ___ Pa. ___,

___, 105 A.3d 662, 675 (2014). Thus, we find his argument lacks merit.

       The facts, as found by the trial court, nevertheless, support the

conclusion that CYS made reasonable efforts to reunify the Children with

Father, and Father failed to make sufficient progress with the services

offered to him. The trial court stated:


                                     -8-
J-S04028-16


      [T]he [C]hildren were placed in foster care in 2011 due to the
      parents’ drug use as well as their failure to provide appropriate
      medical care and safe and appropriate housing for the
      [C]hildren. Again in 2014, the [C]hildren were placed in foster
      care because [Father] failed to comply with his own treatment,
      failed to provide appropriate medical care, and failed to provide
      [a] safe and appropriate home for the [C]hildren. For the past
      thirteen (13) months [Father] proved unable to remedy these
      circumstances. Furthermore, he did not consistently comply
      with his own services while the [C]hildren were in placement.
      For these and all of the above reasons, the [c]ourt found that
      the Agency met its burden by clear and convincing evidence that
      grounds for termination under Subsection [2511] (a)(2) existed.


Trial Court Opinion, 8/26/15, at 19-21.

      Although a reasonable efforts inquiry is not an element to a

termination decision under section 2511(a)(2), our review of the record

shows that there is ample evidence to support a determination that CYS

made reasonable efforts, yet Father failed to make sufficient progress with

the services provided to successfully be capable of parenting the Children.

As the trial court’s factual findings are supported by the record, and the

court’s legal conclusions are not the result of an error of law or an abuse of

discretion, we affirm the trial court’s orders with regard to subsection

2511(a)(2). In re Adoption of S.P., 616 Pa. at 325-26, 47 A.3d at 826-27.

      Next, we review the termination of Father’s parental rights under

section 2511(b). Our Supreme Court recently stated as follows.

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “[i]ntangibles such as

                                    -9-
J-S04028-16


      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
      1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re: T.S.M., 620 Pa. 602, 628-629, 71 A.3d 251, 267 (2013).

      Father asserts that there was no expert testimony regarding the bond

between the Children and him, and no evidence of a true bonding

assessment.    He also asserts that the evidence presented at the hearing

indicated that there is a close bond between the Children and him. Father’s

Brief at 14. For these reasons, Father claims the trial court failed to properly

conduct its bond analysis under section 2511(b). Id.

      We have stated that, in conducting a bonding analysis, the court is not

required to use expert testimony, but may rely on the testimony of social

workers and caseworkers.      In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.

2010).   This Court has also observed that no bond worth preserving is

formed between a child and a natural parent where the child has been in

foster care for most of the child’s life, and the resulting bond with the

natural parent is attenuated. In re K.Z.S., 946 A.2d 753, 764 (Pa. Super.

2008).   It is appropriate to consider a child’s bond with his or her foster

parent. See In re: T.S.M., 620 Pa. at 629-630, 71 A.3d at 268.

      In addition, in In re: T.S.M., our Supreme Court set forth the process

for evaluating the existing bond between a parent and a child, and the

                                     - 10 -
J-S04028-16


necessity for the court to focus on concerns of an unhealthy attachment and

the availability of an adoptive home.         The Supreme Court stated the

following:

      [C]ontradictory considerations exist as to whether termination
      will benefit the needs and welfare of a child who has a strong but
      unhealthy bond to his biological parent, especially considering
      the existence or lack thereof of bonds to a pre-adoptive family.
      As with dependency determinations, we emphasize that the law
      regarding termination of parental rights should not be applied
      mechanically but instead always with an eye to the best interests
      and the needs and welfare of the particular children involved.
      See, e.g., R.J.T., [9 A.3d 1179, 1190 (Pa. 2010)] (holding that
      statutory criteria of whether child has been in care for fifteen of
      the prior twenty-two months should not be viewed as a “litmus
      test” but rather as merely one of many factors in considering
      goal change). Obviously, attention must be paid to the pain that
      inevitably results from breaking a child’s bond to a biological
      parent, even if that bond is unhealthy, and we must weigh that
      injury against the damage that bond may cause if left intact.
      Similarly, while termination of parental rights generally should
      not be granted unless adoptive parents are waiting to take a
      child into a safe and loving home, termination may be necessary
      for the child’s needs and welfare in cases where the child’s
      parental bond is impeding the search and placement with a
      permanent adoptive home.

      [The Adoption and Safe Families Act of 1997, P.L. 105-89]
      ASFA[,] was enacted to combat the problem of foster care drift,
      where children . . . are shuttled from one foster home to
      another, waiting for their parents to demonstrate their ability to
      care for the children. See In re R.J.T., 9 A.3d at 1186; In re
      Adoption of S.E.G., [901 A.2d 1017, 1019 (Pa. 2006)]. This
      drift was the unfortunate byproduct of the system’s focus on
      reuniting children with their biological parents, even in situations
      where it was clear that the parents would be unable to parent in
      any reasonable period of time. Following ASFA, Pennsylvania
      adopted a dual focus of reunification and adoption, with the goal
      of finding permanency for children in less than two years, absent
      compelling reasons. See, 42 Pa.C.S. § 6301(b)(1); 42 Pa.C.S.
      § 6351(f)(9) (requiring courts to determine whether an agency


                                     - 11 -
J-S04028-16


      has filed a termination of parental rights petition if the child has
      been in placement for fifteen of the last twenty-two months).

In re: T.S.M., 620 Pa. at 631-632, 71 A.3d at 268-269.

      In the present matter, the trial court considered the needs and welfare

of the Children, and set forth its bond-effect analysis. The trial court also

provided an explanation of why its termination decision was not based on

matters that were outside of Father’s control.      We adopt the trial court’s

discussion herein.   See Trial Court Opinion, 8/26/15, at 21-26.       The trial

court properly considered the best interests of the Children in rendering its

decision that, although there was evidence of a bond between the Children

and Father, it was in their best interests to sever that bond. See id.; In re:

T.S.M., 620 Pa. at 631-632, 71 A.3d at 268-269.

      Father testified that he loves the Children very much. N.T., 6/25/15,

at 121. As we stated in In re Z.P., a child’s life “simply cannot be put on

hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”   Id. at 1125.      Rather, “a parent’s basic

constitutional right to the custody and rearing of his child is converted, upon

the failure to fulfill his or her parental duties, to the child’s right to have

proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856 (Pa. Super.

2004).   Again, as the trial court’s factual findings are supported by the

record, and the court’s legal conclusions are not the result of an error of law

or an abuse of discretion, we affirm the trial court’s decision with regard to

                                     - 12 -
J-S04028-16


section 2511(b). In re Adoption of S.P., 616 Pa. at 325-26, 47 A.3d at

826-27.

      Accordingly, we affirm the trial court’s orders terminating Father’s

parental rights. As we have adopted portions of the trial court’s opinion as

our own, the parties are directed to attach a copy of the trial court’s opinion

of August 26, 2015 to any future filings with this Court.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/5/2016




                                    - 13 -
                                                                   Circulated 01/29/2016 01:10 PM (-· _;_~.:\ .!..·




   IN THE COURT OF COMMON PLEAS OF WASHINGTON COUNTY, PENNSYLVANIA
                              ORPHANS' COURT DIVISION




 In re: Adoption of
                                                     · Dt-63-15-241
 Z.H.                                                  OC..-63-15-242
 F.H.,                                                 1116 WDA 2015
                                                       1117 WDA 2015                                           ')
                                                                                                                    ,
                                                                                                           ·, L
 Minor children.                                                                                   .
 Appeal of M.H., Father                                                                    .)
                                                                                           - )
                                                                                                          .J
                                                                                                               ,·


                                                                                                       _ .. ~·
                                       OPINION                                  '•·   .
                                                                                          ._   )
                                                                                                       :...
                                                                                          ;·.)

         The Court provides its opinion pursuant to Pa. R.A.P. 1925(A)(2)(ii).

Appellant M.H., Father, claims that the Court erred when it ordered his parental

rights terminated. Father contends that despite his compliance with court ordered

services he faced environmental challenges including the lack of employment and

stable housing. Father asserts that his dose bond with his children should not have

been severed because of the detrimental effect such termination will have on the

minor children.

                                 Procedural History

         On March 21, 2011, the Washington County Children & Youth Services

Agency (((The Agency") filed a petition with the Court to adjudicate F.H. (D.0.B.

9/10/03) and Z.H. (D.0.B. 9/11/05) dependent children pursuant to 42 Pa. C.S.A. §

6391(1) and (5).
       I.       Adjudication

       The Honorable John F. DiSalle scheduled an adjudicatory hearing for March

 29, 2011 at 3:45 p.m. before Juvenile Hearing Office Dennis R. Paluso. At the first

 scheduled hearing Mother C.I(. requested a continuance in order to acquire private

 counsel. Mr. Paluso granted this request and recommended to the court that a new

 hearing be set. On April 1, 2011, the Agency presented an Emergency Shelter

 Petition that was granted by Judge DiSalle. Judge DiSalle ordered the children

 temporarily placed pending a shelter care hearing. He also appointed legal counsel

 for C.I(., and scheduled the shelter care hearing for April 5, 2011 before Mr.

Paluso.1

            On April 5, 2011, Mr. Paluso held the emergency shelter hearing. Both

parties appeared represented by counsel. By agreement of the parties, the shelter

care hearing was converted into an adjudicatory and disposition hearing. At the

hearing, the parties stipulated to finding both Z.H. and F.H. to be dependent

children pursuant to 42 Pa. C.S.A. 6302 (1).

            Mr. Paluso's findings indicated the Agency had been involved with the

family since September of 2010. The Agency alleged that M.H. was abusing


   1
     Prior to the March 29 hearing the children were temporarily placed in foster
care pursuant to a voluntary placement agreement between the Agency and the
parents. The voluntary placement agreement was set to expire before a
rescheduled adjudicatory hearing could be heard.

                                             2
 prescription drugs and methadone and that C.I(., who was also abusing drugs, had

 left the home in July of 2010 only to return in February 2011. The family had been

 unsuccessfully discharged from Justice Works Youth Care in-home services and

 in-home Homemaker Services in the fall of 2010. The children's' school nurse had

 complained that the children appeared malnourished and filthy in school.

 Following the referral, the Agency caseworker went to the home to speak with

M.H., after which M.H. reportedly left the home with the children and broke

contact with the Agency. The Agency located M.H. outside a methadone clinic

approximately one month later. M.H. permitted the caseworker to see the children,

whom he was keeping in a hotel room, and at that time signed a voluntary

placement agreement. The caseworker referred the parents to the Justice Works

Parenting Education program, but again, the parents did not successfully follow

through with participating in the program.

      F.H. suffers from holoprosencephaly-based     cerebral palsy, a cephalic/cranial

birth defect that causes developmental delays and significant motor dysfunction.

She is wheelchair-bound,   has required in-home nursing care, and is learning to

speak. At the time of the hearing, her parents had failed to seek medical treatment

to assist or mitigate her illness. At the time of the adjudicatory hearing, Z.H. had an

untreated eye condition. In March 2011, M.H. tested positive for benzodiazepine,

an anti-anxiety medication for which he lacked a prescription. M.H. admitted to


                                          3
 purchasing this drug illegally. At the same time, C.K. participated in drug testing

 and tested positive for benzodiazepine and opiates. At that time, she had a

 prescription for Vicodin and Xanax. At the time of the drug test, C.I(. showed

 empty bottles of both to the agency caseworker, and she admitted that she had sold

 her medication.

         As of the hearing, Z.H. had missed twenty four (24) days of preschool since

 November 12, 2010 and F.H. had missed eighty-eight (88) days of school for that

 school year.

         As part of Mr. Paluso's Adjudication and Disposition Order, he ordered

M.H. and C.I(. to each submit to random drug and alcohol testing, participate in

drug and alcohol evaluations, mental health evaluations, and a Justice Works

Youth Care Nurturing Parenting Program. He further ordered M.H. and C.I(. to

maintain safe and appropriate housing. Both parents were granted supervised

visitation two (2) hours every other week.

   II.      Permanency Hearings

         C.K. died unexpectedly on June 7, 2011. Mr. Paluso held the initial

permanency review hearing on July 5, 2011. Since that time, M.H. had begun and

followed through on some of his ordered services, including gaining prescriptions

for his medication and attending parenting education classes. At the time of the




                                           4
    hearing, the permanency plan's primary goal was to return the children to their

    parents, with a concurrent plan of adoption.

              Mr. Paluso held further permanency review hearings on October 4, 2011,

    January 3, 2012, March 6, 2012, April 3, 2012, May 1, 2012, and June 12, 2012.

    The case was then transferred to Juvenile Hearing Officer Jessica Roberts, who

    held permanency review hearings on October 12, 2011, January 11, 2013, March 8,

    2013, June 7, 2013, January 27, 20142, April 4, 2014, August 4, 2014, September

    8, 2014, November 3, 2014, January 5, 2015, March 9, 2015, and June 8, 2015. A

    total of eighteen (18) permanency review hearings were conducted.

       III.     Placement

          Z.H. and P.H. were placed in Agency foster care after the April 5, 2011

    adjudicatory/shelter hearing. They remained in placement for approximately one

year and one month, until they were returned home to M.H. on May 11, 2012 when

the Court granted a consented-to motion presented by the Agency. They remained

home with M.H., who received in-home services, until January 31, 2014.

          Following the January 27, 2014 permanency review hearing, the children

were placed first in kinship care and then in foster care because M.H. had become

unable to meet the physical and medical needs of both children and because he was


2
  A review hearing was set for December 9, 2013. However, F.H. required hip surgery in December. On
November 26, 2013, the Agency, with consent of M.H., requested a continuance in order to provide F.H.
time to recuperate. The Honorable Katherine Emery granted this motion. The review hearing was pushed
to January 27, 2014.
                                                  5
  facing eviction from his residence. The children remained in foster care placement

 until the termination proceeding, having moved between several placement

 providers due to their special treatment needs. Compliance with court ordered

 services and the degree to which progress in alleviating the circumstances

 necessitating placement greatly influenced these placement decisions.

    IV.    Compliance and Progress

       As of the initial permanency review hearing on July 5, 2011, M.H. had been

 moderately compliant with the permanency plan but had made little progress

 towards aileviating the circumstances that had necessitated the original placement.

 He had begun medication management and had undergone an intake appointment

for his mental health assessment but not followed up. He had a significant amount

of missing prescription medication. He had been inconsistent with attending

parenting education and the children's doctor appointments, but he began

consistently attending parenting education after C.K. 's death.

      By the second permanency review hearing in October 2011, M.H. was

moderately compliant, participating in services, displaying a sanitary home, and

attending his mental health assessment, but was still missing medication.

      By the third permanency review hearing on January.S, 2012, M.H.'s

progress and compliance had improved. He was attending almost all visitations and

doctors' appointments for the children. He had been successfully discharged from


                                          6
 several services and was taking part in drug and mental health treatment. At each

 successive permanency review hearing, his visitation was increased. At the March

 3, 2012 permanency review hearing, behavioral problems in Z.H. required further

 services in the home of his foster parents.

        On March 30, 2012, the Agency presented an emergency motion to the

 Honorable Paul Pozonsky to move the children from one foster care placement to

 another. The Agency's motion stated an original intent to return the children home

 at that time, but due to a disagreement with the Guardian ad Litem requested

 transfer to a different placement provider. Judge Pozonsky granted the motion. The

March and April 2012 permanency review hearings primarily concerned Z.H., who

was showing significant behavioral problems in his foster home. At both hearings,

M.H. was noted to be fully complying and making significant progress: He was

participating in medication management treatment, regularly attending methadone

treatment with notably good progress, attending the children's medical

appointments, keeping a clean and appropriate home, utilizing the parenting skills

taught by his previously discharged parenting education services, and attending

increased visitation. At that time, the Washington Communities Mental Health

program indicated they would advance M.H. to blended case management services

upon the return of the children to his home. M.H. was permitted overnight

visitation with the children.


                                           7
       At the March and April hearings, the issue of Z.H. 's compliance and

 progress held back reunification. He had been displaying serious behavior

 problems in his foster homes: in addition to verbal threats and physical aggression

 directed towards his foster mother, Z.H. had to be restrained in a helmet to prevent

 head injuries when he would repeatedly bang bis head into walls. A psychological

 evaluation recommended Clonodine and Atomoxetine, both medications

 commonly used to treat Attention Deficit Hyperactivity Disorder ("ADHD"), as

well as wrap-around services to include twenty (20) hours per week of therapeutic

staff support, two (2) hours per week of mobile therapy, and four (4) hours per

week with a behavioral specialist. The recommended services with the behavioral

specialist were to be reduced to four (4) hours after the first month, and then Z.H.

was recommended to be further evaluated after six (6) weeks to determine if he

had a diagnosis on the autism spectrum.

      At the May 1, 2012 permanency review, Mr. Paluso indicated that upon

Z.H.'s acceptance by Pressley Ridge for Family Based Therapy, the children could

return home to M.H. by way of motion. The children were returned on May 11,

2015 after the Honorable John F. DiSalle granted the Agency's motion to return

the children to M.H.'s home.

      The July 10, 2012, October 12, 2012, and January 11, 2013 permanency

review hearings indicated improving outcomes: in addition to M.H. 's continued


                                          8
 full compliance and significant progress, Z.H. was responding well to his treatment

 and the family had begun taking part in blended case management services. F.H.'s

 pediatrician prescribed in-home nursing services to assist M.H. in caring full-time

 for F.H. which began between the July and October hearings. Juvenile Hearing

 Officer Jessica Roberts took over the case for Mr. Paluso on October 12, 2012.

       At the March 8, 2013 permanency review hearing, Mrs. Roberts noted that

 recently provided in-home service providers had resulted in "a great deal of

improvement" in the home. However, the children's truancy began to be a notable

problem, with F.H. missing thirteen (13) of the previous thirty eight (38) days of

school. The June 7, 2013 permanency review hearing similarly indicated

compliance on M.H. 's part and significant progress, indicating that while Z.H. and

F.H. had missed increasing amounts of school days, M.H. was handling Z.H. 's

refusal to attend school in an improved and appropriate manner.

      A review hearing was set for December 9, 2013. However, F.H. required hip

surgery in December. On November 26, 2013, the Agency, with consent of M.H.,

requested a continuance in order to provide F.H. time to recuperate. The Honorable

Katherine Emery granted this motion. The review hearing was pushed to January

27, 2014.

      At the January 27, 2014 hearing, the trajectory of the case changed

significantly. While M.H. had continued to participate in his medication


                                         9
  management and methadone treatment, he had failed to keep the children up to

  date on their medical appointments and was no longer consistently attending

 mental health therapy. Try-Again Homes terminated the in-home Family

 Preservation services due to M.H. 's noncompliance. P.H. 's home nurse had been

 reassigned to a different home and was not replaced by the service provider.

 M.H. 's insurance company, before terminating his insurance, refused to cover the

 cost of an in-home nurse for P.H. following her surgery. M.H. was also

 inconsistent in ensuring F.H.'s follow-up care. She missed follow-up appointments

 at a nutrition clinic and with her pediatrician. Z.H. 's absences had increased to

 thirty (30) for the school year, and M.H. did not keep a mental health assessment

 appointment for Z.H.

       Furthermore, Mrs. Roberts indicated that it was an issue at the hearing

whether or not the home had sufficient food for the children and whether or not the

home continued to be a clean, safe, and appropriate environment for the children.

M.H. had sufficient income to afford his rent at that time. See H.T. 53, In. 3, H.T

78, In. 23. However, he was delinquent on several months' rent by January of

2014. See H.T. 46 In. 4. M.H. admitted that he was to be evicted on January 31,

2014. His apartment was provided to him fully furnished. See H.T. 53, In. 9. Much

of this furniture was missing at the time of his eviction. H.T. 53, ln. 14. M.H.

procured some additional replacement furniture without contacting the Agency


                                          10
 providers that assisted him in originally furnishing the apartment. See H.T. 53, 54.

 Instead, he rented furniture through Rent-A-Center. See H.T. 104, 105. He

 explained at the termination proceeding that this was due to F.H. being sick and

 ruining the existing furniture. Id. The Court did not find this explanation credible.

 See H.T. 80.

       Due to the convergence of issues, M.H. asked the court to place the children

 at that time. See Termination Hearing Transcript, pages 109, 132.

       Mrs. Roberts ordered the children to be placed in kinship care with Patty

Papa, on January 30, 2014. After the hearing, the Agency discovered that Ms. Papa

could not take the children and requested via emergency motion to place the

children in foster care. The Court granted this motion on January 30, 2014. The

Agency requested joint signatory rights on February 27, 2014 in the event that

M.H. could not be located to provide consent for the children's medical care. The

Court granted this motion.

      M.H.'s compliance and progress did not recover to the levels that existed in

2013. At the next permanency review hearing, on May 5, 2014, Mrs. Roberts

found M.H. 's compliance and progress to be minimal. He had been attending the

children's medical appointments and continuing with his methadone treatment, but

had only attended 6 of the previous twelve (12) mental health treatment sessions.




                                          11
 He had not yet secured safe and appropriate housing. He was no longer

 communicating with his blended case manager.

        M.H. 's compliance and progress did not increase at the August 4, September

 8, and November 3, 2014 permanency review hearings. He was not able to procure

 safe and appropriate housing and he continued to be inconsistent in both drug and

 mental health treatment. He began visiting the children less regularly.

       At the January 5, 2015, Mrs. Roberts found M.H. to have moderately

complied with the permanency plan, by re-engaging in his services and treatment.

However, he had not managed to procure housing and had no family members

willing or able to assist in caring for the children's needs. As such, his progress

remained minimal.

       The Agency filed a petition to involuntarily terminate M.H.'s parental rights

on February 25, 2015.

       At the March 9, 2015 Permanency Review hearing, Mrs. Roberts found

M.H.'s compliance and progress to be minimal. M.H.'s blended case manager

indicated that he had not seen M.H. in a considerable amount of time, and he

remained unemployed and without housing. He had not been regularly visiting the

children, particularly F.H.

       At the June 8, 2015 permanency hearing, Mrs. Roberts again found M.H. 's

compliance and progress to be minimal, again through minimal and inconsistent         .


                                          12
 mental health treatment and visitation. She wrote "The Master believes that [M.H.]

 has a strong desire to be reunited with his children and love for his children;

 however, he puts forth minimal effort in obtaining reunification."



                                 Standard of Review

       In an appeal from an order terminating parental rights, "[the Superior Court

is] limited to determining whether the decision of the trial court is supported by

competent evidence." In the Interest of S.H., 879 A.2d 802, 805 (Pa. Super. 2005),

appeal denied, 586 Pa. 751, 892 A.2d 824 (2005) (quoting In re C.S., 761 A.2d

1197, 1199 (Pa. Super. 2000)). "We are bound by the findings of the trial court

which have adequate support in the record so long as the findings do not evidence

capricious disregard for competent and credible evidence." In re M. G., 855 A.2d

68, 73 (Pa. Super. 2004) (quoting In re Diaz, 447 Pa. Super. 327, 669 A.2d 372,

375 (1995)). The trial court, not the appellate court, is charged with the

responsibilities of evaluating credibility of the witnesses and resolving any

conflicts in the testimony. Id. at 73-74; In re Adoption of A.C.H., 803 A.2d 224,

228 (Pa. Super. 2002). In carrying out these responsibilities, the trial court is free

to believe all, part, or none of the evidence. In re M. G., 855 A.2d at 73- 7 4. When

the trial court's findings are supported by competent evidence of record, we will

affirm "even if the record could also support an opposite result." In the Interest of


                                           13
 S.H., 879 A.2d at 806. Absent an abuse of discretion, an error of law, or

 insufficient evidentiary support, the trial court's terniination order must stand. In re

 C.A1.S., 884 A.2d 1284, 1286 (Pa. Super. 2005).



                                      Termination

        The Agency filed its petition to Terminate M.H. 's parental rights on

February 25, 2015. The Court originally scheduled the proceeding for May 13,

2015, but rescheduled the proceeding to May 6, 2015. On May 6, 2015, the Court

rescheduled the proceeding for June 25, 2015, to provide M.H. an opportunity to

participate in Termination of Parental Rights consultation services.

        The Court held the termination of parental rights proceeding on June 25,

2015.

        The statute permitting the termination of parental rights outlines certain

irreducible minimum requirements of care that parents must provide for their

children. A parent who cannot or will not meet the requirements within a

reasonable time following intervention by the state, may properly be considered

unfit and may properly have his or her rights terminated. In re. K.Z.S., 946 A.2d

753 (Pa. Super. 2003), citing In re B.L.L, 787 A.2d 1007 (Pa. Super. 2001).




                                           14
        The Agency requested the Court to terminate M.H. 's parental rights

 pursuant to Subsections 1, 2, 5, and 8 of chapter 2511 of the Adoption Act,

 enumerated below:

       (1) The parent by conduct continuing for a period of at least six
       months immediately preceding the filing of the petition either has
       evidenced a settled purpose of relinquishing parental claim to a child
       or has refused or failed to perform parental duties.

       (2) The repeated and continued incapacity, abuse, neglect or refusal of
       the parent has caused the child to be without essential parental care,
       control or subsistence necessary for his physical or mental well-being
       and the conditions and causes of the incapacity, abuse, neglect or
       refusal cannot or will not be remedied by the parent.

       (5) The child has been removed from the care of the parent by the
       court or under a voluntary agreement with an agency for a period of at
       least six months, the conditions which led to the removal or placement
       of the child continue to exist, the parent cannot or will not remedy
       those conditions within a reasonable period of time, the services or
       assistance reasonably available to the parent are not likely to remedy
       the conditions which led to the removal or placement of the child
       within a reasonable period of time and termination of the parental
       rights would best serve the needs and welfare of the child.

       (8) The child has been removed from the care of the parent by the
       court or under a voluntary agreement with an agency, 12 months or
      more have elapsed from the date of removal or placement, the
      conditions which led to the removal or placement of the child
      continue to exist and termination of parental rights would best serve
      the needs and welfare of the child.

23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8).

      Pennsylvania appellate courts have observed that there is no simple or easy

definition of parental duties. Parental duty is best understood in relation to the


                                          15
 needs of a child. A child needs love, protection, guidance, and support. These

 needs, physical and emotional, cannot be met by a merely passive interest in the

 development of the child. A parental obligation is a positive duty which requires

 affirmative performance. This affirmative duty encompasses more than a financial

 obligation; it requires continuing interest in the child and a genuine effort to

maintain communication and association with the child. In re J.T. 983 A.2d 771
                                                                     1




(Pa. Super. 2009), citing In re Burns, 474 Pa. 615, 379 A.2d 535, 540 (1977).

          Pursuant to Subsection (a)(l), the Court must determine if the Agency

established by clear and convincing evidence that for at least the six months prior

to the filing of the termination petition, M.H. failed to perform his parental duty or

evidenced a settled purpose to relinquish his parental rights. § 2511(a)(1), see also

In re Adoption of R.J.S., 901 A.2d 502 (Pa. Super. 2006). Furthermore, in

examining the parent's conduct, the court must look not only to the six (6) months

before the petition but also examine the totality of the circumstances of the case,

including the parent's explanation and overall circumstances. In re B., NM.1 856

A.2d 847 (Pa. Super. 2004), citing In re D.J.S., 737 A.2d 283, 286 (Pa. Super.

1999).

         M.H. has a clear commitment and love for his children, but the record

indicated that M.H. did not have a commitment to reunification. [The Superior

Court has] held that a parent's own feelings of love and affection for a child, alone,


                                           16
 do not prevent termination of parental rights. In. re T.111. T., 64 A.3d 1119 (Pa.

 Super. 2013), citing In reL.M., 923 A.2d 505, 512 (Pa. Super. 2007). Z.H. and

 F.H. have spent only twenty-one (21) of the preceding fifty (50) months in M.H. 's

 care. The children were in foster care placement for the six months preceding the

 filing of the petition.

        Parental rights are not preserved by waiting for a more suitable or

 convenient time to perform one's parental responsibilities while others provide the

child with his or her physical and emotional needs. In re B., N.111., 856 A.2d 847,

855, citing In re D.J.S., 737 A.2d 283, 286 (Pa. Super. 1999). A parent must

utilize all available resources to preserve the parental relationship, and must

exercise reasonable firmness in resisting obstacles placed in the path of

maintaining the parent-child relationship. In re B., N.A1., 856 A.2d at 855, citing In

re C.M.S., 832 A.2d 457, 462 (Pa. Super. 2003).

       The children were placed into foster care in 2011 due to M.H. and C.K.'s

drug abuse, unsafe and inappropriate home environment, and inability to meet the

children's needs. Since the second placement of the children in January of 2014,

M.H. made little to no progress in alleviating similar circumstances. He did not

regularly participate in all of his drug or mental health treatment, he failed to

regularly attend doctor's appointments and visitation, and he could not procure




                                          17
 employment or safe and appropriate housing necessary to meet the children's

 needs.

          M.H. admitted his own concerns with his ability to care for Z.H. and P.H.

 during a hearing before Mrs. Roberts in August of 2014. H.T. 28, ln. 19, H.T. 109,

 In. 13. Furthermore, M.H. testified that he had applied for approximately "40 plus"

 or "50" jobs. See H.T. 114. He did not elaborate on what jobs he had applied for or

 where he had done so. The Court did not find this testimony credible.

          This is not a case where the children were simply returned home to M.H.

with no services or support. The Agency did not seek termination because M.H.

lacked the financial resources to care for the children. Significant resources were

expended to provide M.H. in-home care so that he could provide for F.H. and

Z.H.'s special needs. He gained his housing with assistance from the Agency. He

was provided furniture. Z.H. had multiple service providers and P.H. had in-home

nursing care. Ultimately, M.H. did not comply with his drug or mental health

treatment, he did not ensure his children received all necessary medical care, and

he did not maintain a safe and appropriate home for the children. These

circumstances were entirely within his control. For these reasons, the Court found

that the Agency met its burden by clear and convincing evidence to prove that

grounds existed for termination pursuant to Subsection (a)(l).




                                          18
           Pursuant to Subsection (a)(2), the Court must determine that 1) M.H.'s lack

 of parenting ability (the repeated and continued incapacity, abuse, neglect, or

 refusal of the parent) caused the children to be without essential parental care and

 control, 2) that the conditions and causes of the incapacity, abuse, neglect, or

 refusal cannot or will not be remedied by M.H.

           "(A] parent who is incapable of performing parental duties is just as

 parentally unfit as one who refuses to perform the duties." In re Adoption of S.P.,

 616 Pa. 309, 47 A.3d 817 (Pa. 2012), citingAdoption of J.J., 511 Pa. 590, 515

A.2d 883, 891 (Pa. 1986). As discussed above, the children were placed in foster

care in 2011 due to the parents' drug use as well as their failure to provide

appropriate medical care and safe and appropriate housing for the children. Again

in 2014, the children were placed in foster care because M.H. failed to comply with

his own treatment, failed to provide appropriate medical care, and failed to provide

safe and appropriate home for the children. For the past thirteen (13) months M.H.

proved unable to remedy these circumstances. Furthermore, he did not consistently

comply with his own services while the children were in placement. For these and

all of the above reasons, the Court found that the Agency met its burden by clear

and convincing evidence that grounds for termination under Subsection (a)(2)

existed.




                                            19
           Pursuant to Subsection (a)(S)) the court must determine if 1) the conditions

 that led to the removal or placement of the children continue to exist after the

 passage of six (6) months, 2) M.H. cannot or will not remedy those conditions

 within a reasonable period of time, and 3) the services that are available to the

 parents are not likely to remedy the conditions that led to removal.

           As set forth above, the Court found that the conditions that led to the

 placement of F.H. and Z.H. continued to exist and that l\1.H. failed to remedy these

 conditions since placement. The services made available to M.H. have not

remedied these conditions and are not likely to do so. M.H. has been in

uninterrupted Methadone treatment for approximately seven and a half years. See

H.T. 31, 34. Testimony at the hearing indicated that his medical providers

recommended indefinite Methadone treatment. See H.T. 41.The conditions that led

to placement in 2014 were similar to those that led to placement in 2011. This

relapse indicates that despite his genuine intent to alleviate the circumstances that

necessitated placement, he is unable to correct these problems in a timely fashion.

Four years and three months is simply too long a period of time for Z.H. and F.H.

to wait.

       Finally, pursuant to Subsection (a)(8), the Court must determine if 1) the

conditions that led to the removal or placement of the children continue to exist

after the passage of twelve (12) months. Once the 12-month period has been


                                             20
 established, the court must next determine whether the conditions that led to the

 children's removal continue to exist, despite the reasonable good faith efforts of

 [the Agency] supplied over a realistic time period. In re T.111.T., 64 A.3d 1119 (Pa.

 Super. 2013), quoting In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008).

       As of the filing of the petition, thirteen months had elapsed from the

 placement of the children. The Court notes that while there have been varying

 findings of minimal and moderate compliance since January 2014, such findings

 are not as important as the findings on progress. A case may readily exist where a

party is minimally compliant but makes progress in alleviating the circumstances.

However, M.H. has made only minimal progress since January of 2014. For this,

and for all of the above mentioned reasons, the conditions that led to placement

continue to exist. It is on this basis the Court found that the Agency met its burden

under Subsection (a)(8).

       In addition to establishing one of the enumerated grounds for termination,

the Court must also determine by clear and convincing evidence that termination of

parental rights best meets the needs and welfare of the children. 23 Pa. C.S.A. §

2511(b ). The law regarding termination of parental rights should not be applied

mechanically but instead always with an eye to the best interests and the needs and

welfare of the particular children involved. In re T.S.M., 620 Pa. 602, 71 A.3d 251

(Pa. 2013), citing In re R.J.T., 608 Pa. 9, 9 A.3d 1179 (Pa. 2010).


                                          21
       In determining if termination best meets the needs of the children, the Court

must examine the nature and strength of the parent-child bond and the effect of the

severance of that bond. In re C.M.S., 884 A.2d 1284 (Pa. Super. 2005).

       Attention must be paid to the pain that inevitably results from breaking a

child's bond to a biological parent, even if that bond is unhealthy, and we must

weigh that injury against the damage that bond may cause if left intact. In re

T.S.M., 71 A.3d at 269.

      In the present case, the children have not yet formed a bond with their foster

care placement providers and are not in a potentially permanent pre-adoptive

placement. However, the best interests of the children do not require the Court to

find in favor of an existing but unhealthy bond in this circumstance. A panel of the

Superior Court recently held:

             (There] was no evidence presented during the hearing that
      Child is bonded with his current foster family. Further, there was no
      testimony as to whether or not Child's current foster placement is pre-
     adoptive. However, these concerns are outweighed in the instant case
     by Mother's repeated failure to remedy her parental incapacity, and by
     Child's need for permanence and stability. See In re T.D., 949 A.2d
     910, 920-23 (Pa Super. 2008); In re Adoption of J.M., 991 A.2d 321,
     325 (Pa. Super. 2010), quoting In re Adoption of R.J.S., 901 A.2d 502,
     513 (Pa. Super. 2006). Clearly, it would not be in Child's best interest
     for his life to remain on hold indefinite! y in hopes that Mother will
     one day be able to act as his parent. In re Adoption of M.E.P., 825
     A.2d 1266, 1276 (Pa. Super. 2003) ("A child's life simply cannot be
     put on hold in the hope that the parent will summon the ability to
     handle the responsibilities of parenting.")



                                        22
 In re Adoption of C.D.R., 2015 PA Super 54, 111 A.3d 1212, 1220 (Pa. Super.

 2015)

         The Court cannot and will not subordinate indefinitely a child's need for

 permanence and stability to a parent's claims of progress and hope for the future.

 In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).

         Both F.H. and Z.H. are special needs children. Z.H. is diagnosed with

 A.D.H.D., an autism spectrum disorder, and nystagmus. He has been undergoing

 treatment since 2012 with a variety of therapies and medications. See H.T. 61, 62.

 P.H. has cerebral palsy and has been diagnosed with a "failure to thrive" condition.

She requires in-home care, handicap accessible housing, an enhanced diet, and

several medications. See H.T. 59, 60. M.H. 's inability to provide the children with

even the minimum of parental care underscores their need for permanence.

       M.H. testified that he loved his children and that they loved him. The

evidence on the matter of the strong emotional bond between M.H. and his

children was essentially undisputed. But M.H. proved over the past several years

that even with extensive assistance, he struggled and failed to meet their needs.

Given their needs and welfare, preserving this bond will only serve to harm the

best interests of Z.H. and F.H. The Court could not, out of an effort at mercy or

eternal optimism, prolong the instability that Z.H. and F.H. have experienced in

their lives. The Court could not subject them to further uncertain temporary foster


                                         23
 placements in the hope that M.H. will eventually be able to acquire safe and stable

 housing, provide for their needs, and provide for his own.

       It was for these reasons that the Court found that the Agency met its burden

 by clear and convincing evidence that grounds for involuntary termination of

 parental rights existed pursuant to 23 Pa. C.S.A. § 2511.



                      M.H.'s Compliance and Circumstances

       M.H., in his concise statement of errors, claims that the Court terminated his

parental rights improperly on grounds that were outside of M.H. 's control. The

termination of parental rights may not occur "solely on the basis of environmental

factors such as inadequate housing and furnishings, income, clothing and medical

care if found to be beyond the control of the parent." 23 Pa.C.S.A. § 2511(b)

"Other considerations."

      M.H. was consistently noted as having minimally complied with court-

ordered services and having made minimal progress towards alleviating the

circumstances that led to placement. These findings were made at seven (7)

permanency review hearings since the children were placed into foster care. M.H.

had an opportunity to challenge these findings at each hearing, or appeal the

Court's Orders, and did not.




                                         24
        As discussed above, the circumstances that led to termination of M.H. 's

 parental rights were within his control. M.H. had begun making progress to

 alleviate the circumstances that resulted in the original placement when he was

 complying with all court-ordered services. However, despite all of the services

 placed in his home, M.H. was unable to keep up with the needs of his children,

 could not provide a safe and appropriate home, and could not remain consistent

 with his own treatment. As the record indicates that M.H. 's parental rights were

 terminated for reasons that were within his control, the Court did not err.



                                   Parental Bond

       In his concise statement of errors, M.H. claims that the Court improperly

terminated his parental rights where testimony indicated that he had a close bond

with the children and that severing the bond would have a detrimental effect on the

minor children. "Attention must be paid to the pain that inevitably results from

breaking a child's bond to a biological parent, even if that bond is unhealthy, and

we must weigh that injury against the damage that bond may cause if left intact."

In re T.S.M., 620 Pa. 602, 71 A.3d 251, 269 (Pa. 2013).

      Testimony regarding M.H. 's bond with his children was essentially

undisputed. While this bond was strong, the court considered this bond in relation

to the best needs of Z.H. and F.H. and determined that the best interests of the


                                         25
children still required the termination of M.H. 's parental rights. As the record

supported this finding, the Court did not err.



                                      Conclusion

       At the termination proceeding, M.H. attempted to present this case as one

within the confines of§ 2511(b ); that the Agency sought to separate him from his

children due to his poverty. This is simply not the case. The Court found clear and

convincing evidence in favor of termination due to M.H. 's reoccurring, prolonged,

and irreparable inability to meet the multifaceted needs of his children.

       It is for these reasons that this Court's order of termination should be

affirmed.




                                         26